Citation Nr: 1132348	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from December 1964 to December 1967, and from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in October 2009 and August 2010, and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the October 2009 and August 2010 remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that in the October 2009 and August 2010 remands, the Board remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability other than PTSD for adjudication.  The issue was adjudicated in a June 2011 rating decision by the VA Appeals Management Center (AMC).  Although the appellant's representative expressed disagreement with the rating decision in an August 2011 Written Brief Presentation, the presentation was received by the Board and not the RO.  As the Written Brief Presentation was not filed with the VA office from which the claimant received notice of the determination being appealed, the Board does not construe the presentation as a notice of disagreement with the June 2011 rating decision.  38 C.F.R. § 20.300 (2010).  However, as the August 2011 expression of disagreement with the June 2011 rating decision denial of service connection for a psychiatric disability other than PTSD is of record, of which the RO may hereinafter take note, the matter is referred to the RO for appropriate action, to include issuance of a statement of the case.

In the October 2009 and August 2010 remands, the Board asked that the RO request the appellant to acknowledge whether or not he requests a Board hearing.  In a November 2010 letter, the AMC asked the appellant whether he would like to request a Board hearing.  There is no indication the appellant responded to this letter.  Thus, there was substantial compliance with the October 2009 and August 2010 remands. 


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the appellant has PTSD that is related to service.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in December 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought, was sent in March 2006.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him as the claim was readjudicated thereafter, and supplemental statements of the case were provided to the appellant in January 2010 and June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In the October 2009 remand, the Board requested that the AMC contact the appellant and request that he provide the specific names of individuals involved, and the dates of occurrence, for events he contended served as traumatic stressors in service.  The Board also requested that the appellant be asked to identify information concerning his medical treatment during the period following discharge from service in May 1970 and prior to private hospital admission in December 1972.  The AMC sent a November 2009 letter to the appellant requesting the information.  However, there is no indication the appellant responded to the letter.  In this regard, it is noted that the duty to assist is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that there has been substantial compliance with the October 2009 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2009 medical examination to obtain an opinion as to whether any psychiatric disability, to include PTSD, found in the examination was the result of service.  As noted in the August 2010 Board remand, the December 2009 VA examiner was not instructed to provide opinions as to whether it was at least as likely as not that any psychiatric disorder was related to service on any basis or if pre-existing service was/were aggravated thereby, and whether the appellant's behavior in service could be clinically dissociated from any current psychiatric disability, as requested in the October 2009 remand.  A November 2010 VA opinion by the December 2009 VA examiner provided opinions as to these issues. The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the December 2009 VA examination and November 2010 opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f) (2010).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies depending upon whether the Veteran 'engaged in combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Where the Veteran engaged in combat with the enemy, his lay testimony, in and of itself, is sufficient to establish the occurrence of his alleged stressor.  
Additionally, during the course of this appeal, 38 C.F.R. § 3.304(f) was amended to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (2010).  

III.  Analysis

The appellant contends that he has PTSD as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  Service connection requires evidence of a current disability.  The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must consider whether the Veteran is still entitled to compensation benefits for that period during which the claimed disability was extant.  VA compensation may be paid for that period during which it was extant if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A November 1997 psychiatric report reflects that the appellant had diagnoses of PTSD and major depression with psychotic feature.  The PTSD diagnosis appears to be based on a reported incident that the appellant had been threatened, approximately 25 years post service, with a butcher knife while at work at his civilian job in 1996.  

The appellant filed his claim for service connection for PTSD in November 2004.  A November 2004 clinical psychologist competency evaluation includes an Axis I diagnosis of PTSD (onset with military service).  The examination was conducted by a psychologist.  There is no indication that the November 2004 psychologist reviewed the appellant's claims file or service treatment records.  Additionally, although the examiner indicated the appellant had a diagnosis of PTSD, onset with military service, no specific stressor related to military service was identified in the November 2004 report.  The VA examiner generally noted that the appellant had exposure to disasters, war, and other hostilities.  The examiner recommended that the appellant commence therapy in order to alleviate intrusive distressing recollections of military battle events and recurrent distressing dramas of war.  However, the Board notes that there is no evidence of record, and the appellant has not contended, that he was ever in military battle, saw combat, or was in the Vietnam War theater of operations.  As the November 2004 psychologist's opinion appears to be based on an inaccurate stressor, namely that the appellant was exposed to war, military battle, and other hostilities, the Board finds that the November 2004 report has little probative value.  The November 2004 report does not make any reference to the stressors identified by the appellant in a November 2004 claim and March 2005 statement.  

The appellant was evaluated at a VA examination in December 2009.  The VA examiner found that the appellant had Axis I diagnoses of alcohol dependence, in remission; cocaine dependence, in remission; depression, not otherwise specified; psychosis, not otherwise specified; and a cognitive disorder, not otherwise specified.  The VA examiner specifically noted that the appellant denied current symptoms of PTSD except for poor sleep.  The VA examination report was based on a review of the appellant's claims file and an examination.  As the VA examiner noted that the appellant did not have symptoms of PTSD except for poor sleep, the examiner provided a rationale for her finding that the appellant did not have a current diagnosis of PTSD.  Thus, the Board finds that the December 2009 VA examination report is probative.  

The Board notes that the appellant had previous diagnoses of psychological disorders.  In September 1972, the appellant filed a claim for a nervous condition.  The evidence of record includes a December 1972 hospital admission note which reflects that, according to the history provided by the appellant's mother, the appellant had been showing signs of emotional turmoil for many years.  It was also reported that the appellant refused to take his medication, and that his mother had tried to get him into a hospital the previous year, but the appellant had refused to go.  The examiner noted that it was the appellant's first psychiatric admission.  The diagnosis was schizophrenic reaction, chronic, undifferentiated type.  In a March 1973 rating decision, the appellant's claim for entitlement to service connection for a psychiatric disability (other than PTSD) was denied.

Under McClain v. Nicholson, the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain, 21 Vet. App., at 321.  The diagnosis of PTSD in November 1997 pre-dated the appellant's November 2004 claim and appears to have been unrelated to the appellant's military service.  Although the appellant was diagnosed with PTSD in the November 2004 examination report, the diagnosis appears to have been based on an inaccurate stressor of exposure to war.  There is no evidence the appellant was ever in military battle, saw combat, or was in the Vietnam War theater of operations.  The December 2009 VA examiner did not find that the appellant had a current diagnosis of PTSD.  As the December 2009 VA examination report was based on a thorough examination of the appellant and the examiner provided a rationale for the opinion, the Board finds the VA examination report to be more probative than the November 2004 examination report.  Nevertheless, as the November 2004 examination report indicates the appellant had a diagnosis of PTSD during the period on appeal, the Board will consider the appellant's alleged stressors.  

The appellant contends that he has a psychological condition due to his military service aboard the U.S.S. Kennedy.  He contends that he was incarcerated in the Navy and subjected to harassment, threats, and name calling.  (See November 2004 claim.)  In a statement received in March 2005, the appellant detailed several stressors related to racial harassment.  The appellant stated that in one incident, another service member put his foot on him.  He reported that in another incident, he found a negative note on his bed concerning race.  In another incident, the appellant stated that while working on an airplane, another service member opened the door on the landing gear and pinned him in.  He reported that he could not move and could have been crushed.  He stated that following the incident, he could not speak or move, he just stood there and could not speak.  The appellant stated that he was sent for medical evaluation and was put in jail for three days on bread and water.  He reported the incident took place in 1969.  The appellant also asserted that at one point in service, while working on the flight deck, he should have been paid hazardous duty pay, which he was never paid.  As noted above, in the November 2009 letter, VA asked the appellant to provide specific details regarding the incidents.  However, the appellant never responded.  

The appellant's stressors are not related to combat with the enemy and there is no evidence that the appellant engaged in combat with the enemy or was stationed in an area with enemy attacks.  Thus, the appellant's alleged stressors in service must be independently verified.  However, the appellant has not provided enough detailed information to verify the stressors.  

The appellant's service personnel records reflect that in January 1969, the appellant, without proper authority, absented himself from his required place of duty, and remained absent for approximately 48 hours.  He was given nonjudicial punishment.  An October 2, 1969, Administrative Remarks report reflects that the personnel officer, by direction of the commanding officer, reported that the appellant "accomplishes all assigned tasks, but only through daily prodding and supervision.  He continues to ride along doing only the minimum required of him.  He does not mix well and does not seem to make an effort to improve the situation."  

An October 17, 1969, Administrative Remarks report reflects that the appellant was given nonjudicial punishment for disobeying an order to man his aircraft after flight quarters was sounded.  He was confined on bread and water for three days.  As noted above, the appellant asserts that he disobeyed the order to man his aircraft because he was experiencing symptoms of a traumatic incident, namely he asserts that he was pinned by landing gear after someone opened an aircraft landing gear door in his vicinity.  As noted above, the appellant stated that he was sent for medical evaluation and was put in jail for three days on bread and water.  However, a review of the appellant's service treatment records does not reflect that he was treated in October 1969, which indicates his account of the October 1969 incident may be less than credible.  

In PTSD claims based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).  Although the appellant has not alleged that he was assaulted during service, the Board has considered whether the appellant's behavior in service, which resulted in nonjudicial punishments and adverse administrative action, was an initial indication, or manifestation, of any current diagnosis of PTSD.  

In the November 2010 opinion, the VA examiner addressed whether the appellant's behaviors in service, to include actions resulting in nonjudicial punishments and adverse actions, can be clinically dissociated from any current psychiatric disability.  The VA examiner found that the appellant's current psychiatric disability was mostly secondary to the memory impairment caused by his stroke in 2009.  She noted that other than that, he reports no depression or anxiety.  The only symptoms he had that were psychotic like in nature were occasionally seeing a flash of light or thinking he heard a doorbell ring.  He also reported poor sleep.  The VA examiner noted that these symptoms may also be related to his long-term drug and alcohol problem.  The VA examiner noted that the appellant was drinking heavily in service, up to 1/5th a day.  Consequently, she opined that it is more likely than not that his behavior in service, which resulted in nonjudicial punishments and adverse actions, was related to his alcohol abuse.  The Board further notes that the VA examiner found the appellant did not have a current diagnosis of PTSD.

The question of whether the appellant was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  The Board finds that the appellant's alleged stressors are not supported by the evidence of record, including the service treatment records, service personnel records, and post-service psychiatric medical records.  Although VA requested additional information to support the stressors, the appellant did not respond to the request.  As the appellant's alleged stressors have not been corroborated and the appellant's statement concerning the October 1969 incident is not supported by his service treatment records, the Board finds that the evidence does not support a finding that the appellant experienced a verified in-service stressor.

Moreover, there is no evidence of a nexus between the November 2004 diagnosis of PTSD and the appellant's service.  As noted above, the November 2004 diagnosis appears to be based on reported stressors of exposure to war or combat.  There is no evidence, and the appellant has not alleged, that he was in combat or stationed in a theater of operations subject to enemy attacks.  The appellant's service treatment records do not reflect that he was treated for any psychiatric symptoms or complaints during service.  A September 1967 examination report indicated the appellant was psychiatrically normal.  In a September 1967 report of medical history, the appellant denied having depression or excessive worry, or nervous trouble of any sort.  An April 1970 separation examination report also reflects that the appellant was psychiatrically normal.  The December 1972 mental status examination report, dated two years following the appellant's discharge from service, indicated the appellant had a diagnosis of schizophrenic reaction, but did not indicate he had PTSD.  The November 1997 examination report indicates the appellant had PTSD relating to an incident where a co-worker threatened him with a butcher knife.  Consequently, the Board finds that the evidence is against a finding that the appellant had a diagnosis of PTSD during the period on appeal that was related to an in-service stressor.  The appellant's stressors have not been verified and there is no evidence of record linking the appellant's November 2004 diagnosis of PTSD to an in-service stressor.  

In sum, the Board finds the appellant is not entitled to service connection for PTSD.  The evidence does not support a finding that the appellant experienced an in-service stressor or that he has a current diagnosis of PTSD that is related to an in-service stressor.  There is also no evidence that the appellant had a diagnosis of PTSD during service or within one year of service.  As the preponderance of the evidence is against the claim for service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


